DENY; and Opinion Filed February 19, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00188-CV

                           IN RE GHOUSE MOHIUDDIN, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-55925-2014

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                 Opinion by Justice Lang-Miers
        Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order denying his motion to dismiss the petition for divorce that is pending in

the trial court. Ordinarily, to obtain mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude relator has failed to establish a right to relief. We DENY the

petition.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

150188F.P05